were "in an extreme condition and would be easily used as a weapon more
                so than the typical extender on a normal golf pencil."
                            Deputy Lux also discovered, hidden from plain view, an item
                which he described as approximately eleven inches long, made from a
                rolled-up magazine and "toilet paper that was wetted, hardened, like
                squeezed to make smaller. . . wrapped around with packing tape holding
                it together." The item was "very hard," he "couldn't bend it," and based on
                his training, Deputy Lux identified it as an illegal billy, stating, "[y]ou can
                strike somebody with it, [and] use it as a choking instrument." Deputies
                Paul Poljak and Lux both testified that a billy, "basically," is a club.
                Deputy Iveson testified that the billy was "pretty well made" and
                "dangerous." A photograph of the billy was admitted as an exhibit.
                Deputy Lux testified that inmates were not allowed to have pencil
                extenders or billies in their cells, so they were confiscated as contraband
                and booked into evidence.
                            Circumstantial evidence alone may sustain a conviction.
                Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                the jury to determine the weight and credibility to give conflicting
                testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                a jury's verdict will not be disturbed on appeal where, as here, sufficient
                evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 212.185(1)(a) & (c). Therefore, we conclude that
                Zabala's contention is without merit.
                            Second, Zabala contends that NRS 212.185(1)(a) & (c) are
                unconstitutionally vague because "[a] reasonable person reading [the
                statute] would not have notice that a rolled up magazine constituted a


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                        2
                'billy,' or that a jail-issued golf pencil constituted a 'sharp instrument."
                We disagree with Zabala's contention.
                            "The constitutionality of a statute is a question of law, which
                this court reviews de novo." Aguilar Raygoza v. State, 127 Nev.
                                                        -                               „
                255 P.3d 262, 264 (2011), cert. denied, U.S.          132 S. Ct. 551 (2011).
                A statute is unconstitutionally vague "(1) if it fails to provide a person of
                ordinary intelligence fair notice of what is prohibited; or (2) if it is so
                standardless that it authorizes or encourages seriously discriminatory
                enforcement." State v. Castaneda, 126 Nev. „ 245 P.3d 550, 553
                (2010) (internal quotation marks omitted). Statutes are presumed to be
                valid and the challenger bears the burden of demonstrating their
                unconstitutionality. Nelson v. State, 123 Nev. 534, 540, 170 P.3d 517, 522
                (2007).
                            Zabala was charged, pursuant to NRS 212.185(1)(a) & (c), with
                "being a person incarcerated" and having "in his possession and/or under
                his dominion and control, a 'billy' or other similar weapon, instrument or
                device and/or a sharp instrument capable of being used as a weapon." The
                statute is not vague because a person of ordinary intelligence has fair
                notice that possession by an inmate of a rolled-up magazine and golf
                pencils, altered in the manner described above, is forbidden. Further,
                Zabala fails to demonstrate that the statute encourages discriminatory
                and arbitrary enforcement. Therefore, we conclude that Zabala failed to
                satisfy his burden and demonstrate that the statute is unconstitutional.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                            Third, Zabala contends that the district court erred by
                rejecting his two proposed instructions defining "billy." 1 We disagree.
                "This court reviews a district court's decision to issue or not to issue a
                particular jury instruction for an abuse of discretion."   Ouanbengboune v.
                State, 125 Nev. 763, 774, 220 P.3d 1122, 1129 (2009). Here, the district
                court rejected Zabala's proposed instructions after noting that the jury
                was "properly instructed on the elements of the offense" and that "the
                term has been the subject of testimony which is for the jury to consider."
                As noted above, two deputies testified that a billy, "basically," is a club.
                Further, Zabala's proposed instructions were misleading.       See Carter v.
                State, 121 Nev. 759, 765, 121 P.3d 592, 596 (2005) (defendant not entitled
                to misleading or inaccurate jury instructions). We conclude that the
                district court did not abuse its discretion by rejecting Zabala's proposed
                instructions. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                Douglas                                    Saitta




                      1 Rejected instruction no. 1: "Billy' is defined as a heavy, usually
                wooden club." Rejected instruction no. 2: "Billy' is defined as a tin or
                enamel cooking pot with a lid and a wire handle, for use when camping or
                a heavy, usually wooden club."

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                  5
(0) I947A